DETAILED ACTION

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

37 C.F.R. § 1.121(c)
Applicant is reminded of the proper format for the claim listing. 37 C.F.R. § 1.121(c) stipulates that amendments to a claim must be made by rewriting the entire claim with all changes (e.g., additions and deletions) as indicated in this subsection, except when the claim is being canceled. Each amendment document that includes a change to an existing claim, cancellation of an existing claim or addition of a new claim, must include a complete listing of all claims ever presented, including the text of all pending and withdrawn claims, in the application. The claim listing, including the text of the claims, in the amendment document will serve to replace all prior versions of the claims, in the application. In the claim listing, the status of every claim must be indicated after its claim number by using one of the following identifiers in a parenthetical expression: (Original), (Currently amended) (Canceled), (Withdrawn), (Previously presented), (New), and (Not entered). Claims 21-23 (originally presented 12 March, 2013) should be listed as previously presented claims in the most recent amendment. Applicants should provide a clean copy of the appropriately numbered and formatted claims in the next reply.

Claim Status
Acknowledgement is hereby made of receipt and entry of the communication filed 08 December, 2020. As previously set forth 
-Amendment filed 17 May, 2018, canceling claims 1-46 and introducing new claims 47-59.
-Amendment filed 17 December, 2019, amending claims 47-55 and canceling claims 56-59.
-Amendment (not entered) filed 30 September, 2020, amending claims 47-54 and reintroducing claims 55-59.
-Amendment filed 08 December, 2020, amending claims 47-54 and reintroducing claims 55-59.
In order to facilitate the examination process, the Examiner is treating this amendment as containing claims 47-54, directed toward the originally elected invention. Claims 56-59 were previously cancelled, so the Examiner is renumbering the reintroduced claims as 60-64. Claims 47-54 and 60-64 are pending in the instant application. Claims 47-54 are currently under examination and claims 60-64 have been withdrawn from further consideration by the Examiner, pursuant to 37 C.F.R. § 1.142(b), as being drawn to a non-elected invention. 

37 C.F.R. § 1.126
As set forth in the preceding paragraph, the numbering of claims is not accordance with 37 C.F.R. § 1.126, which requires the original numbering of the claims to be preserved throughout the prosecution. When claims are canceled, the remaining claims must not be renumbered. When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered 

37 C.F.R. § 1.98
	The information disclosure statement filed 30 September, 2020, has been placed in the application file and the information referred to therein has been considered.

37 C.F.R. § 1.84
The drawings filed 08 December, 2020, have been reviewed and are acceptable.

	35 U.S.C. § 112(b)
The following is a quotation of 35 U.S.C. § 112(b):
(b) CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

	The previous rejection of claims 49 and 54 under 35 U.S.C. § 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention, is hereby withdrawn in response to Applicant’s amendment and arguments.

Joint Inventors, Common Ownership Presumed
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were effectively filed absent any evidence to the contrary. Applicant is advised of the obligation under 37 C.F.R. § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned 
	
35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 47, 48, 52, and 53, are rejected under 35 U.S.C. § 103 as being unpatentable over Ye et al. (2006) in view of Howley and Leyrer (U.S. Pub. No. 2006/0153874 A1, published 13 July, 2006). The claims are directed toward a recombinant modified vaccinia ankara (MVA) vector comprising a glycoprotein sequence and a matrix sequence from a filovirus, wherein both the glycoprotein sequence and the matrix sequence are under the control of one or more promoters compatible with poxvirus expression systems and are capable of forming virus-like particles (VLPs). Additional limitations specify the glycoprotein sequence and the matrix sequence are inserted into the same or different natural deletion sites, modified natural deletion sites, or between the same or different essential or non-essential MVA genes.
Ye and colleagues demonstrated that coexpression of EBOV GP and VP40 produced virus-like particles (VLPs) in both insect and  Evaluation of immunogenicities in mice showed that VP40-GP VLPs induced antibody responses against GP in immunized animals that are mainly of the IgG2a subtype, indicating the induction of strong Th1-biased immune responses. Moreover, immunization with VP40-GP VLPs induced significantly high levels of antibody production. This teaching does not disclose a recombinant modified vaccinia Ankara (MVA) virus encoding the EBOV GP or VP40 proteins.
Howley and Leyrer disclose the isolation and characterization of recombinant poxviruses, such as MVA, comprising two expression cassettes encoding heterologous antigens under the control of  poxvirus-compatible promoters. The inventors state that suitable insertion sites within MVA include the following: 1) non-essential genes such as the TK-gene; 2) genes that are necessary for viral replication; 3) intergenic regions of the poxviral genome; and 4) naturally-occurring deletion sites within the poxviral genome.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to express the EBOV GP and VP40 proteins of Ye et al. (2006), in the recombinant MVAs of Howley and Leyrer (2006), since recombinant MVAs are can be easily generated, produced large quantities of EBOV VLPs, and are quite suitable for human immunizations. Moreover, recombinant MVAs are can be administered intradermally, inmuscularly, or mucosally.
Applicant traverses and submits that Ye et al. (2006) teaches away from the claimed invention. Referencing pages 261 and 266 it was suggested that recombinant baculoviruses have advantageous properties as compared to the MVA vectors of the prior art. These arguments are not persuasive. The Ye publication was relied upon some viral vectors may reduce their efficacy in human applications. Those publications mentioned by the authors appear to be directed toward alphavirus expression vectors, not MVA expression vectors. Moreover, although p. 266 suggests that baculoviral expression systems produce greater yields as compared to ALVAC HIV expression systems, this does not teach away from the utility of using MVA expression systems to produce EBOV VLPs. MVA has been well-established as a safe and effective vector for human vaccines (see ¶s [0007], [0009-10], and [0034-0037] of the ‘874 publication).
It was further argued the claimed invention provides significant and unexpected advantages over the prior art. The claimed MVA vectors appear to be effective at inducing a robust immune response with a single immunization as compared to the baculovirally-produced VLPs (Exhibit 1; Domi et al., 2018). It is difficult to compare the finding in these two scenarios directly due to differences in experimental systems and parameters. Furthermore, the construct describe by Domi utilized an MVA vector wherein the EBOV GP gene was inserted between I8R and G1L and the VP40 gene was inserted between A50R and B1R. However, the claims do not recite a construct with these specific features. The findings in the Salvato et al (2019) publication also employed the same MVA construction (the LASV GPC gene was inserted between I8R and G1L and the Z gene was inserted between A50R and B1R). Amendment of the claim language to incorporate all of these features into claim 47 would be acceptable.

Claims 49-51 are rejected under 35 U.S.C. § 103 as being unpatentable over Ye et al. (2006) in view of Howley and Leyrer (U.S. Pub. No. 2006/0153874 A1, published 13 July, 2006), as supra to claims 47 and 48, and further in view of Moss et al. (U.S. Pub. No. 2010/0143402 A1 (06/10/2010). The claims further stipulate that the GP is inserted between two highly conserved MVA genes and the VP40 sequence is inserted into deletion site III. Preferred insertion sites include I8R and G1L. Modification of the heterologous inserts to remove homopolymeric stretches was also claimed.
Moss and associates disclose the preparation of recombinant MVAs wherein a viral Env has been inserted into a conserved region (I8R/G1L) and the matrix protein into deletion III. It was found that insertion of heterologous inserts into these regions was particularly stable. It was also demonstrated that removing homopolymeric stretches of G and C produce a more stable insert.
	Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to express the EBOV GP and VP40 proteins in conserved regions of MVA to produce stable recombinants. One of ordinary skill in the art would have also been motivated to remove homopolymeric runs of G and C to produce further stability.
	Applicant submits the claims are patentable for the reasons set forth in response to the rejection of claims 47, 48, 52, and 53. These arguments are not persuasive for the reasons of record set forth supra.

Claims 47, 48, 52, and 53, are rejected under 35 U.S.C. § 103 as being unpatentable over Swenson et al. (2004) in view of Howley and Leyrer (U.S. Pub. No. 2006/0153874 A1, published 13 July, 2006). The claims are directed toward a recombinant modified vaccinia ankara (MVA) vector comprising a glycoprotein sequence and a matrix sequence from a filovirus, wherein both the glycoprotein sequence and the matrix sequence are under the control of one or more promoters compatible with poxvirus expression .
Swenson and coworkers demonstrated that coexpression of MARV GP and VP40 produced virus-like particles (VLPs) in mammalian cells. These particles elicited robust murine immune responses. The authors noted that VLPs provide an excellent model for studying the mechanisms underlying the assembly and release of the virus and the role of cellular proteins. As additional viral proteins are tested in conjunction with GP and VP40, some may be incorporated into VLPs, thus providing a tool for the analysis of their function. Furthermore, these particles have great potential as vaccines and for development of drug screening assays. This teaching does not disclose a recombinant modified vaccinia Ankara (MVA) virus encoding the EBOV GP or VP40 proteins.
Howley and Leyrer disclose the isolation and characterization of recombinant poxviruses, such as MVA, comprising two expression cassettes encoding heterologous antigens under the control of  poxvirus-compatible promoters. The inventors state that suitable insertion sites within MVA include the following: 1) non-essential genes such as the TK-gene; 2) genes that are necessary for viral replication; 3) intergenic regions of the poxviral genome; and 4) naturally-occurring deletion sites within the poxviral genome.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to express the MARV GP and VP40 proteins of Swenson et al. (2004), in the recombinant MVAs of Howley and Leyrer (2006), since recombinant MVAs are can be easily generated, produced large quantities of MARV VLPs, and are quite suitable for 
Applicant traverses and submits the EBOV VLPs of Swenson et al. (2004) do not appear to be as immunogenic as the claimed VLPs. It is difficult to make any direct comparisons between these two studies because of the different expression systems and experimental parameters employed. Swenson was relied upon to demonstrate that EBOV VLPs could be generated in mammalian expression systems using EBOV GP and VP40. Howley and Leyrer clearly disclose that inserting the HIV Env gene into I8R/G1L and the Gag-Pol region into DelIII can produce stable MVA recombinants that produce abundant quantities of HIV VLPs. These MVA vectors are suitable for immunization purposes and utilize the same insertion sites currently claimed. One of ordinary skill in the art would have been motivated to introduce the EBOV GP and VP40 genes into the same sites. One of ordinary skill in the art would have reasonably expected these MVA recombinants to be stable and produce robust immune responses against EBOV.

Claims 49-51 are rejected under 35 U.S.C. § 103 as being unpatentable over Swenson et al. (2004) in view of Howley and Leyrer (U.S. Pub. No. 2006/0153874 A1, published 13 July, 2006), as applied supra to claims 47 and 48, and further in view of Moss et al. (U.S. Pub. No. 2010/0143402 A1 (06/10/2010). The claims further stipulate that the GP is inserted between two highly conserved MVA genes and the VP40 sequence is inserted into deletion site III. Preferred insertion sites include I8R and G1L. Modification of the heterologous inserts to remove homopolymeric stretches was also claimed.
Moss and associates disclose the preparation of recombinant MVAs wherein a viral Env has been inserted into a conserved region (I8R/G1L) and the matrix protein into deletion III. It was found 
	Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to express the MARV GP and VP40 proteins in conserved regions of MVA to produce stable recombinants. One of ordinary skill in the art would have also been motivated to remove homopolymeric runs of G and C to produce further stability.
	Applicant submits the claims are patentable for the reasons set forth in response to the rejection of claims 47, 48, 52, and 53. These arguments are not persuasive for the reasons of record set forth supra.

Allowable Subject Matter
	Recombinant MVA vectors wherein the EBOV GP gene has been inserted between I8R/G1L and the VP40 gene has been inserted between A50R/B1R would be acceptable (see Fig. 1). Applicant’s representative is invited to contact the Examiner to discuss suggested allowable claim revisions.

Action Is Final
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 C.F.R. § 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 C.F.R. § 1.136(a) will be calculated from the mailing date of the SIX MONTHS from the mailing date of this final action.

	Correspondence
	Any inquiry concerning this communication should be directed to Jeffrey S. Parkin, Ph.D., whose telephone number is (571) 272-0908. The Examiner can normally be reached Monday through Friday from 10:00 AM to 6:00 PM. A message may be left on the Examiner's voice mail service. If attempts to reach the examiner are unsuccessful, the Examiner's supervisor, Janet L. Andres, Ph.D., can be reached at (571) 272-0867. Direct general status inquiries to the Technology Center 1600 receptionist at (571) 272-1600.

Applicants are reminded that except as provided in paragraphs 37 C.F.R. § 1.1(a)(3)(i), (a)(3)(ii), and (d)(1) of this section, all general correspondence intended for the United States Patent and Trademark Office (Office) should be addressed to the mailing address set forth in 37 C.F.R. § 1.1 (e.g., Director of the United States Patent and Trademark Office, P.O. Box 1450, Alexandria, VA 22313-1450), or to specific areas within the Office as set out in paragraphs (a)(1), and (a)(3)(iii) of this section. Patent-related papers may be hand-carried to the Office in Alexandria, Va. Correspondence cannot be hand-carried to the Regional Offices. If the correspondence is hand-carried to the Office, with limited exceptions (see M.P.E.P. § 502, subsection III) it must be delivered to: United States Patent and Trademark Office, Customer Service Window, Randolph Building, 401 Dulany Street, Alexandria, VA 22314. Applicants are encouraged consider filing new patent applications (as well as patent-related correspondence) via the Office electronic filing system (EFS-Web) whenever permitted. See the EFS-Web Guidance and Resources page of the USPTO website (www.uspto.gov/patents-application-process/applying-online/efs-web-guidance-and-resources) for additional information. See also M.P.E.P. § 502.05. All patent application related correspondence transmitted by facsimile must be directed to the central facsimile number, with a few exceptions below. The central facsimile number is (571) 273-8300. Replies to Office actions including after-final amendments that are transmitted by facsimile must be directed to the central facsimile number. Correspondence such as draft proposed amendments for interviews may continue to be transmitted by facsimile to the Technology Centers (TCs) and should be made of record as part of the interview summary record. See M.P.E.P. § 713.04. New applications cannot be transmitted by facsimile and 

	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Respectfully,

/JEFFREY S PARKIN/Primary Examiner, Art Unit 1648                                                                                                                                                                                                                                                                                                                                                                                                               13 March, 2021